Citation Nr: 0636654	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status/post recurrent dislocations, left (major) shoulder, 
with degenerative changes, prior to January 15, 2004. 

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a status/post left (major) shoulder replacement 
since March 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to March 
1969.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in December 2005 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran is left-hand dominant.

2.  Prior to January 2004, the veteran's left shoulder 
disability was manifested by subjective complaints of pain 
and limitation of motion, but functional impairment was not 
reduced to 25 degrees from the side.  

3.  Since March 2005, the veteran's left (major) shoulder 
disability has been manifested by significant weakness.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status/post recurrent dislocations, left (major) 
shoulder, with degenerative changes, prior to January 15, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5201 
(2006).

2.  The criteria for a 60 percent evaluation, but no more, 
for residuals of a status/post left (major) shoulder 
replacement have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5051 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board noted that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2006).

As a matter of record, the veteran is left hand dominant.  
The RO granted entitlement to service connection for the 
veteran's left shoulder disability and assigned a 20 percent 
evaluation effective to August 2002.  By decision dated in 
September 2003, the rating was increased to 30 percent for 
the entire time on appeal.  

In January 2004, the veteran underwent a left shoulder 
replacement and was awarded a 100 percent disability 
effective from January 2004 (the date of surgery), and a 30 
percent rating from March 1, 2005.  He has appealed the 
disability ratings.  

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

In this case, the RO assigned a staged rating reflecting 
disability prior to hospitalization, a surgical evaluation, 
and thereafter, a post-operative residual evaluation.  The 
Board concludes that the disability has changed and that a 
staged evaluation is warranted.

In a May 2004 personal hearing, the veteran remarked that he 
could no longer hold tools, and could not stretch up his 
arms, walk up a ladder, or crawl, which prevented him from 
working as a plumber.  He reported on-going pain (surgery had 
been five months previously), an inability to get motion out 
of the shoulder, weakness in the muscles, and an inability to 
throw a ball to his grandchildren.  

At a September 2005 hearing before the Board, the veteran 
testified that the left shoulder surgery improved the 
constant pain that he had but that he did not have the reach 
or ability to hold his arm above his head for any length of 
time.  He noted that he continued to take Vicodin and Motrin 
daily for pain.  

The veteran stated he had difficulty raising his arm up to 
retrieve a dish or cup from the cupboard, could not lift a 
gallon of milk from the top shelf of the refrigerator, could 
not thread a belt in his pants because he could not reach the 
back loop, experienced difficulty sleeping because of 
shoulder pain, had times when his arm would give away when he 
was trying to reach for something, could not hold items up 
because they would drop, could not work with a hammer because 
of lack of strength, could not perform continuous motion, and 
could no longer help around the house.

I.  Entitlement to an Evaluation in Excess of 30 Percent for 
Status/Post Recurrent Dislocations, Left (Major) Shoulder 
Prior to January 15, 2004

The veteran was originally service-connected for a left 
shoulder disability on the basis that he suffered a left 
shoulder injury with dislocation while on active duty.  He 
was assigned a 30 percent evaluation under DC 5201 for 
limitation of motion of the arm.  

The regulations define normal range of arm motion as forward 
elevation (flexion) and abduction to 180 degrees and external 
and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate 
I.  A 30 percent rating is warranted when motion of the major 
arm is limited to midway between the side and shoulder level.  
A 40 percent rating will be assigned with limitation of 
motion to 25 degrees from the side.

While the veteran reported pain and limitation of motion 
prior to the January 2004 surgery, the evidence does not 
reflect that functional impairment was reduced to 25 degrees 
from the side.  Specifically, an outpatient treatment note in 
July 2002 revealed that the veteran had difficulty shampooing 
his hair, drying his back, and getting his wallet out of his 
back pocket.  

In October 2002, range of motion was reported as forward 
flexion to 130 degrees, abduction to 90 degrees, external 
rotation to 30 degrees, and internal rotation to the waist.  
In a December 2002 VA examination, range of motion was 
reported as abduction of 150 degrees with pain at the extreme 
of motion, extension of 30 degrees, abduction at 90 degrees, 
internal rotation at 10 degrees, and external rotation at 45 
degrees.  

In April 2003, range of motion was reported as forward 
flexion to 140 degrees, external rotation to 20 degrees, 
internal rotation to the L-3 level.  While painful motion was 
noted, the evidence does not reflect the functional 
impairment based on pain.  In August 2003, range of motion 
was noted to be forward flexion to 85 degrees (passive), 
external rotation to 30 degrees, and internal rotation to 
sacrum area.  It was related that the veteran would be 
scheduled for a total left shoulder arthroplasty because the 
pain was greater on that side, which was undertaken in 
January 2004.

Based on the above evidence, even accepting the most 
favorable evidence, lay or medical, nothing established 
impairment of function limited to 25 degrees from the side 
prior to January 2004.  The Board accepts that there was 
painful motion; however, the December 2002 VA examination 
discloses pain at the extremes rather than at 25 degrees or 
less.  In essence, the veteran's functional restriction was 
not significantly different than his actual range of motion.  
Therefore, while limitation of motion was shown, it was not 
sufficiently limited to warrant a higher rating.

Moreover, the veteran is competent to report his symptoms; in 
particular, at what point he had limitation of motion or 
functional restrictions and the Board accepts his statements 
that he experienced pain and impairment.  In addition, the VA 
treating physicians noted pain on motion.  Nonetheless, the 
competent evidence of record, including his own report of 
limitation, does not support a higher rating and a rating in 
excess of 30 percent is not warranted prior to January 2004.  
The Board also notes that the 30 percent evaluation was the 
maximum assignable for recurrent dislocations.  In addition, 
there was no evidence of fibrous union, non-union, or flail 
joint so a higher rating is not warranted under the 
provisions of DC 5202.

II.  Entitlement to an Evaluation in Excess of 30 Percent for 
Residuals of a Status/Post Left (Major) Shoulder Replacement 
Since March 1, 2005

The veteran was rated at 100 percent disabled for one year 
following implantation of his shoulder prosthesis (from 
January 14, 2004, to March 1, 2005) under the provisions of 
DC 5051.  Thereafter, the RO established a 30 percent rating 
under DC 5051 for an intermediate degree of residual 
weakness, pain, or limitation of motion, rated by analogy to 
DC 5200 (ankylosis of the scapulohumeral articulation) and 
5203 (impairment of the clavicle or scapula).  

After a review of the evidence, the Board finds that a 60 
percent rating, but no more, is warranted for the residuals 
of a left shoulder replacement since March 1, 2005.

Specifically, in a February 2005 VA examination, the veteran 
reported that he was unable to do any physical work overhead 
because of the limited motion, pain, and weakness in the left 
shoulder.  He still experienced pain in the shoulder which 
flared-up on a daily basis in association with normal usage.  
The examiner related that the veteran had regained fairly 
good motion of the shoulder so activities such as combing his 
hair, brushing his teeth, feeding himself, washing himself, 
and dressing himself were not significantly limited; however, 
the examiner described "very significant weakness and 
continued slight pain" in the shoulder.  The veteran denied 
the use of an assistive device for the extremity.

A physical examination revealed what the examiner 
characterized as "rather significant limitation of motion of 
both shoulders."  Left shoulder abduction was reported as 
120 degrees with slight pain, 160 degrees of flexion with 
slight discomfort, and extension of 20 degrees without pain.  
There was no instability or articular crepitation.  

In the diagnosis section, the examiner related that the 
veteran had undergone a total shoulder replacement 
arthroplasty and had exceeded the expected ranges of motion; 
however, he stressed that the veteran continued to have "a 
rather significant disability as related to the condition of 
the shoulder with slight pain but significant weakness in 
addition to the limitation of motion."  The examiner noted 
that the veteran would have functional impairment in 
association with any activity that would involve rotation or 
throwing motion, pushing, pulling, lifting, or any work at 
the shoulder level or above.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board finds that the evidence supports a 60 percent 
evaluation, but no more, for the veteran's post-operative 
left shoulder disability.  Specifically, the VA examiner's 
characterization of the veteran's left shoulder weakness as 
"significant" satisfies the criteria for a 60 percent 
rating under DC 5051 for "chronic residuals consistent of 
severe, painful motion or weakness in the affected 
extremity."  Therefore, the claim for a higher rating is 
granted.

However, an evaluation in excess of 60 percent is not 
warranted.  After the one-year period of convalescence, a 60 
percent rating is the maximum schedular evaluation under DC 
5051; therefore, no higher rating can be assigned.  Moreover, 
a 60 percent rating exceeds the maximum rating for limitation 
of motion and ankylosis under DCs 5200 and 5201.  In 
addition, there is no evidence of impairment of the humerus 
and the provisions of DC 5202 for a higher rating are not for 
application.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2005 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims for higher ratings and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in May 2004 
and a hearing before the Board in September 2005.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in February 2005.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, no further action is necessary 
under the mandate of the VCAA.

In March 2006, the RO provided the veteran with notification 
as to establishing a disability rating and effective date.  
To the extent that the claim for a higher rating has been 
granted for the period after March 2005, the RO will assign 
the rating and effective date and so notify the veteran.  Any 
questions as to the appropriate effective date to be assigned 
with respect to the claim for a higher rating prior to 
January 2004 are moot as the claim has been denied.  No 
further notice is needed as to any disability rating or 
effective date matters in this case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

The claim for entitlement to an evaluation in excess of 30 
percent for status/post recurrent dislocations, left (major) 
shoulder, with degenerative changes, prior to January 15, 
2004, is denied. 

Entitlement to a 60 percent rating for residuals of a 
status/post left (major) shoulder replacement since March 1, 
2005, is granted subject to regulations governing the payment 
of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


